Order   issued l)ecernber 10, 2012




                                                 in The
                                  (!Iuiirt of \pprahi
                         3fif11i Jitrirt nf rxzti at JaIht
                                         No. 05-12-01419-CV


                iN RE L. WAYNE TUCKER, ELiZABETH GEORGE, AND
                   THE F & M BANK ANt) TRUST COMPANY. Relators


                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County. Texas
                            Trial Court Cause No. I)C-12-06-036


                                             ORDER
                         Before Justices Moseley. FitzGerald. and Myers

        Based on the Court’s opinion of this (late, we DENY    relators’ pethion for   writ of mandamus.

We ORDER that     relators   bear the costs of this original proceeding.




                                                       JEMMOSELSY
                                                    -JUSTlCE